UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7343


EMMITT G. ROSCOE,

                    Plaintiff - Appellant,

             v.

LARRY MULLINS, Correctional Personal at Red Onion State Prison,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:18-cv-00132-PMS)


Submitted: October 28, 2020                                 Decided: November 12, 2020


Before MOTZ, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmitt G. Roscoe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emmitt G. Roscoe appeals the magistrate judge’s orders denying relief on his 42

U.S.C. § 1983 complaint and denying his motion for sanctions. Roscoe contended that

Mullins, who concluded after two disciplinary hearings that Roscoe was guilty of the

infractions of approaching an officer in a threatening manner and attempting to incite a

riot, deprived Roscoe of procedural due process by wrongfully denying Roscoe access to

evidence, denying him the assistance of an advisor, and conducting the hearings in a biased

manner. We have reviewed the record and conclude that, regardless of whether the

magistrate judge should have dismissed Roscoe’s procedural due process claims as barred

by Heck v. Humphrey, 512 U.S. 477 (1994), and Edwards v. Balisok, 520 U.S. 641 (1997),

Roscoe’s claims fail as a matter of law because his disciplinary hearings comported with

the requirements of due process. See United States v. Riley, 856 F.3d 326, 328 (4th Cir.

2017) (recognizing that this court may affirm on any grounds apparent from the record).

       We therefore affirm the magistrate judge’s order denying relief on Roscoe’s claims.

We also affirm the magistrate judge’s order denying sanctions for the reasons stated by the

magistrate judge. Roscoe v. Mullins, No. 7:18-cv-00132-PMS (W.D. Va. Sept. 10, 2019).

We deny Roscoe’s motion for transcripts at government expense. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2